IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 332PA14

                          FILED 25 SEPTEMBER 2015

STATE OF NORTH CAROLINA

             v.
GREGORY ALDON PERKINS


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 763 S.E.2d 928

(2014), finding no error after appeal from judgments entered on 4 December 2012 by

Judge Paul G. Gessner in Superior Court, Wake County. Heard in the Supreme Court

on 31 August 2015.


      Roy Cooper, Attorney General, by Amy Kunstling Irene, Assistant Attorney
      General, for the State.

      Glenn Gerding for defendant-appellant.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.